


110 HR 3208 IH: To amend the U.S. Troop Readiness, Veterans’ Care,

U.S. House of Representatives
2007-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3208
		IN THE HOUSE OF REPRESENTATIVES
		
			July 27, 2007
			Mr. Cannon (for
			 himself, Mr. Matheson, and
			 Mr. Bishop of Utah) introduced the
			 following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To amend the U.S. Troop Readiness, Veterans’ Care,
		  Katrina Recovery, and Iraq Accountability Appropriations Act, 2007, to extend
		  the date for which livestock assistance is available for losses due to a
		  disaster.
	
	
		1.Short titleThis Act may be cited as the
			 Fire Disaster Assistance Act of 2007.
		2.Extending assistance
			 datesSection 9002 of the U.S.
			 Troop Readiness, Veterans' Care, Katrina Recovery, and Iraq Accountability
			 Appropriations Act, 2007 (Public Law 110–28; 121 Stat. 214) is amended by
			 striking February 28, 2007 each place it occurs and inserting
			 August 31, 2007.
		
